Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US Pre-Grant Publication 2014/0229511) in view of Kozina et al. (US Patent 9,075,860). 

As to claim 1, Tung teaches a system for automatic generation of data models using data introspection and curation, comprising: 

wherein the system provides a generator framework operable to: 
generate automatically one or more data maps associated with a source data environment, by reference to a source model associated with the source data environment, wherein an automatic generation process includes use of curated artifacts and automatically-determined or interpreted variables (see paragraphs [0016]-[0017]. Data is collected from the tenants and stored in a data staging store. The code is stored according to a staging schema which is automatically updated. As noted in paragraphs [0021]-[0022], mapping data is automatically updated when a metadata update is received for a first tenant. As noted in paragraph [0025]-[0026], metadata updates are identified by a user associated with the source data environment); 
generate a data model for transaction types associated with the source data environment, including determining dimensions and facts associated with the source data to generate a semantic model (see paragraph [0017]. The ETL server receives the staging data and transforms the data to a different format. As noted in paragraph [0026], mappings may indicate column, or dimension, transformations that should occur to data, or facts, before storage); 
…

Tung does not clearly teach: 
overlay the generated semantic model with security artifacts that control data visibility; and 
Kozina et al. teaches: 
overlay the generated semantic model with security artifacts that control data visibility (see 11:1-21 and 25:21-29. Security artifacts are attached to the data models that control user visibility); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tung by the teachings of Kozina because Kozina provides Tung the benefit of ensuring security such that only users with certain access rights can access certain objects. This will provide an additional level of data security to the tenant protections of Tung. 

As to claim 2, Tung as modified teaches the system of claim 1, wherein the system performs an extract, transform, load data pipeline or process in accordance with an analytic applications schema and/or customer schema associated with a tenant, to receive data from the tenant's enterprise software application or data environment, for loading into a data warehouse instance (see Tung paragraphs [0017] and [0029]. Data is collected from the tenant’s data environment via an ETL process according to a customer schema).  

As to claim 3, Tung as modified teaches the system of claim 1, wherein generation of one or more extract, transform, load (ETL) maps includes receiving from a seed repository the curated artifacts, including basic dimensions associated with the source data environment (see Tung paragraphs [0017] and [0029]. A tenant repository submits curated data including columns); and 
wherein additional transaction dimensions, columns, or security artifacts, are then automatically generated by the generator framework (see Tung paragraphs [0021]-[0023] and [0026]. Additional data mapping columns may be generated).  

As to claim 5, Tung as modified teaches the system of claim 1, wherein the source data environment is one of a NetSuite, business-35- intelligence (BI), enterprise resource planning (ERP), cloud computing, enterprise computing, or other computing environment (see Tung paragraph [0015]).

As to claims 6 and 11, see the rejection of claim 1. 
As to claims 7 and 12, see the rejection of claim 2. 
As to claims 8 and 13, see the rejection of claim 3. 
As to claims 10 and 15, see the rejection of claim 5. 

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US Pre-Grant Publication 2014/0229511) in view of Kozina et al. (US Patent 9,075,860), in further view of Wan et al. (US Pre-Grant Publication 2017/0116295). 

As to claim 4, Tung as modified teaches the system of claim 1. 
Tung does not clearly teach wherein the semantic model as generated is stored as a business intelligence (BI) Repository (RPD) file. 
Wan teaches wherein the semantic model as generated is stored as a business intelligence (BI) Repository (RPD) file (see paragraphs [0059] and [0064]. As noted in Wan, it RPD appears to be a standard format for storing ETL logic). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tung by the teachings of Wan because Wan appears to provide Tung the benefit of standard techniques in ETL metadata management. One of ordinary skill in the art would find it obvious to ensure that file formats conform to a desired type. 

As to claims  9 and 14, see the rejection of claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152